Title: [Diary entry: 24 March 1760]
From: Washington, George
To: 

Monday Mar. 24th. Began repairing my Mill Dam—with hands from all my Quarters Carpenters Included. In digging Earth for this purpose great Quantities of Marle or Fullers Earth appeard. In the Evening, in a Bed that had been prepard with a mixture of Dung on Saturday last, I sowed Clo⟨ver,⟩ Lucerne, & Rye Grass Seeds in the Garden, to try their Goodness—doing it in the following Order. At the end next the Corner are two Rows of Clover Seed—in the 3d., 4, 5 & 6th. Rye Grass the last Row thinest Sowd 7th. & 8th. Barley (to see if it woud come up) the last also thinnest Sown—9, 10, 11, 12th. Lucerne—first a few seeds at every 4 Inches distance the next thicker & so on to the last wch. was very thick. Carried the Sows I bot. of George Taylor to my Mill by Water.